Case 2:16-cr-20204-LJM-DRG ECF No. 212 filed 07/23/20                 PageID.1096      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 16-20204
                                                    Honorable Laurie J. Michelson
  v.

  D-4 LOLITA CHAPMAN,

         Defendant.


   ORDER DENYING EMERGENCY MOTION FOR IMMEDIATE RELEASE [211]


        Lolita Chapman was convicted and sentenced for being part of a crew, led by her brother,

 that robbed numerous banks and credit unions in the Eastern District of Michigan in the summer

 of 2016. On November 8, 2017, she pled guilty, pursuant to a Rule 11 plea agreement, to one count

 of conspiracy to commit bank robbery in violation of 18 U.S.C. § 371. The parties agreed upon a

 sentencing guidelines range of 60 months. (ECF No. 100.) At the sentencing on July 17, 2018, the

 Court also calculated an advisory guidelines range of 60 months. And then, after carefully

 considering the relevant factors under 18 U.S.C. § 3553(a), and the fact that Chapman had already

 served 23 months in state custody for a conviction arising out of another bank robbery (that was

 relevant conduct), the Court imposed a sentence of 37 months in prison. (ECF No. 146.) The

 sentence was concurrent to Chapman’s undischarged term of imprisonment on the state court

 conviction. (ECF No. 146.) Chapman is presently serving her sentence at the Hazelton Federal

 Correctional Institution in West Virginia and is scheduled to be released on March 3, 2021. Bureau

 of Prisons, “Find an inmate,” https://www.bop.gov/inmateloc (last visited on July 21, 2020).

 According to Chapman, “[h]er home confinement date is November 4, 2020. (ECF No. 211,

 PageID.1092.)
Case 2:16-cr-20204-LJM-DRG ECF No. 212 filed 07/23/20                 PageID.1097      Page 2 of 4



        Now before the Court is Chapman’s pro se emergency motion “[r]equesting immediate

 release [from custody] pursuant to the 5th and 8th Amendments to the United States Constitution

 and based on the current public health crisis, Covid 19 pandemic.” (ECF No. 211, PageID.1092,

 1095.) The motion advises that another Hazelton inmate died from COVID-19, describes what

 Chapman believes are deficiencies in the prison’s safety precautions and testing measures, and

 argues why her current incarceration violates the 8th Amendment. (ECF No 211.) The motion,

 however, does not provide a viable basis for Chapman’s early release from prison.

        First, the motion was filed as part of Chapman’s criminal case. Any constitutional

 challenge to the fact, duration, or conditions of Chapman’s confinement, would have to be the

 subject of a habeas corpus petition or complaint under 42 U.S.C. § 1983, filed in the appropriate

 court. See, e.g., Preiser v. Rodriguez, 411 U.S. 475, 489. (1973).

        Second, to the extent Chapman is seeking immediate release under the Coronavirus Aid,

 Relief, and Economic Security (CARES) Act, that request needs to be made to the Bureau of

 Prisons (BOP). “The CARES Act places decision making authority solely within the discretion of

 the Attorney General and the Director of the Bureau of Prisons.” United States v. Coker, No. 14-

 CR-085, 2020 U.S. Dist. LEXIS 66286, at *5 (E.D. Ky. Apr. 15, 2020); see also United States v.

 James, No. 15-255, 2020 U.S. Dist. LEXIS 69973, at *5 (D. Minn. Apr. 21, 2020) (“Although the

 First Step Act expanded release opportunities, courts have observed that ‘it is BOP—not the

 courts—who decides whether home detention is appropriate. . . .’” (citations omitted)). Thus, this

 Court does not have the authority to order Chapman released immediately to home confinement

 under the CARES Act. See Coker, U.S. Dist. LEXIS 66286, at *5; James, 2020 U.S. Dist. LEXIS

 69973, at *5.




                                                  2
Case 2:16-cr-20204-LJM-DRG ECF No. 212 filed 07/23/20                   PageID.1098       Page 3 of 4



        And finally, to the extent Chapman’s motion seeks compassionate release, it is premature.

 “[O]nce a court has imposed a sentence, it does not have the authority to change or modify that

 sentence unless such authority is expressly granted by statute.” United States v. Thompson, 714

 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326 (6th Cir. 2010)).

 As amended by the First Step Act of 2018, and upon exhaustion of administrative remedies or the

 lapse of 30 days from the receipt by the warden of a request for compassionate release, 18 U.S.C.

 § 3852(c)(1)(A)(i) allows a court to reduce an inmate’s sentence if the court finds that (1)

 “extraordinary and compelling reasons” warrant a reduction, (2) the reduction would be

 “consistent with any applicable policy statements issued by the Sentencing Commission,” and (3)

 the applicable sentencing factors under § 3553(a) warrant a reduction.

        The statutory exhaustion requirement is mandatory. United States v. Alam, 960 F.3d 831,

 832 (6th Cir. 2020). But Chapman’s motion provides no information as to exhaustion. She does

 not indicate whether she contacted the warden to seek compassionate release or to file a motion

 for compassionate release on her behalf. Thus, her request is not yet properly before this Court. Id.

        For all of these reasons, Chapman’s emergency motion for immediate release from custody

 is DENIED WITHOUT PREJUDICE.

        SO ORDERED.

        Dated: July 23, 2020



                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE




                                                  3
Case 2:16-cr-20204-LJM-DRG ECF No. 212 filed 07/23/20                 PageID.1099        Page 4 of 4




                                      CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing document was served on the

 attorneys and/or parties of record by electronic means or U.S. Mail on July 23, 2020.


                                              s/Erica Karhoff
                                              Case Manager to the
                                              Honorable Laurie J. Michelson




                                                 4
